Citation Nr: 1716796	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  11-24 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 20 percent from November 27, 2012 to September 15, 2014 for the left knee disability.

2.  Entitlement to an increased disability rating in excess of 20 percent for the right knee disability.

3.  Entitlement to an increased disability rating in excess of 40 percent for the chronic low back syndrome with postoperative symptomatology (back disability).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel
INTRODUCTION

The Veteran, who is the appellant, had active service from August 1969 to February 1972, and from January 1973 to October 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

On the August 2011 VA Form 9, the Veteran requested a Board hearing; however, in January 2016, the Veteran withdrew the hearing request and asked to have the appeal reviewed based on the evidence of record.  38 C.F.R. § 20.704(e) (2016).

In the May 2016 decision, the Board denied initial disability ratings in excess of 10 percent for left and right lower extremity radiculopathies, granted a single 10 percent rating for the left knee scar and low back scar disabilities, denied an increased disability rating in excess of 20 percent for the left knee disability from November 27, 2012, to September 15, 2014, and in excess of 20 percent for the right knee disability, denied an increased rating in excess of 40 percent for the back disability, granted an increased disability rating of 70 percent for PTSD, granted a TDIU from November 1, 2012, forward, and granted an effective date of October 16, 2009 for SMC based on loss of use of a creative organ.  The Board also remanded the issues of service connection for obstructive sleep apnea, service connection for a left shoulder disability, service connection for a gastrointestinal disability, an increased disability rating in excess of 30 percent for the left knee disability status post total knee replacement from November 1, 2015, forward, and an effective date earlier than August 25, 2010 for separate ratings for bilateral lower extremity radiculopathies for further evidentiary development.  

The Veteran appealed the portion of the Board's decision denying an increased disability rating in excess of 20 percent for the left knee disability from November 27, 2012 to September 15, 2014, an increased disability rating in excess of 20 percent for the right knee disability, and in excess of 40 percent for the back disability to the United States Court of Appeals for Veterans Claims (Court or CAVC).  The Board's decision was partially vacated pursuant to a November 2016 Joint Motion for Partial Remand (Joint Motion or JMR) on the basis that a new VA examination was warranted to assess the current severity of the Veteran's disability and a medical opinion that attempts to quantify the degree of additional functional loss that the Veteran may experience during periods of flare-up or otherwise states that such quantification is not feasible.  

The parties to the Joint Motion specifically noted that the remainder of the May 2016 Board decision was not contemplated by the Joint Motion and should remain undisturbed.  Because the ordered development for the remanded issues is in progress but has not yet been completed, those issues remain in remand status and will not be addressed in this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The November 2016 Joint Motion orders the Board to provide a VA examination to assess the current severity of the left and right knee disabilities and the low back disability and obtain a medical opinion that attempts to quantify the degree of additional functional loss that the Veteran may experience during periods of flare-up for the knee disabilities and the low back disabilities.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule an appropriate VA examination to help assess the current nature and severity of the right knee and left knee and the low back disabilities.  

Based on review of the appropriate records, any necessary testing, and reported complaints or symptoms or limitations of function, the examiner should identify the symptoms and limitations of function the left knee and right knee and low back have manifested since the February 2013 VA examination.  

The examiner should test the ranges of motion for pain in active motion, passive motion, weight-bearing, and nonweight-bearing, for any joints affected by the knee and low back disabilities.  The examiner should comment on the extent of any incoordination, weakened movement, and fatigability on use due to pain must also be described by the examiner.  

If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination as well as on repeated use or during flare-ups in terms of the degree of additional range of motion loss for the left and right knee disabilities and the low back disability.  If the examiner is unable to quantify the degree of additional functional loss that the Veteran may experience during periods of flare-up for the right and left knee disabilities and the low back disability, the examiner should so state for the record and explain the basis for the answer.

The examiner should specifically provide an opinion (or estimate) the degree of additional functional loss that the Veteran experiences during flare-ups of the left knee disability during the period from November 27, 2012, to September 15, 2014.  If the examiner is unable to do so, he or she should so state for the record and explain the basis for the answer.

2.  Thereafter, the remanded issues should be readjudicated.  If any benefits sought on appeal remains denied, the Veteran and the representative should be provided with a supplemental statement of the case.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




